DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 02/24/2021, with respect to claims 1, 4, 13, 16, and 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (U.S. Pat. App. Pub. 2016/0315738) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Terminal Disclaimer
The Terminal Disclaimer filed 02/24/2021 has been entered.  The double patenting rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[047]-[053], Fig. 3, and recited in amended independent claims 1, 13, and 20, in particular comprising:
wherein the resource allocation is modified based upon a number of communication availability signals being less than a first threshold (claim 1).



wherein the resource allocation corresponds to resources hosted within a cloud computing environment (claim 20).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441